Citation Nr: 1433678	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  07-37 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a bilateral ankle disability to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Harold H. Hoffman-Logsdon III, Attorney at Law


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from June 1985 to June 1989.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in September 2011.  This matter was originally on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Philadelphia, Pennsylvania.  The Roanoke, VA RO otherwise has jurisdiction of the claims folder.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA") file, as well as the evidence in his physical claims file.


FINDING OF FACT

The probative medical evidence shows that the Veteran is not currently diagnosed with or otherwise been shown to have a right or left ankle disorder.


CONCLUSION OF LAW

A bilateral ankle disorder was not incurred in or aggravated by service and is not causally related to or aggravated by service-connected disability.  38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Board's September 2011 Remand, VA associated outstanding VA treatment records with the claims file, arranged for a VA examination to determine the likely etiology of any current ankle disability, readjudicated the Veteran's claim, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's September 2011 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in July 2007 and December 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in April 2014. VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  In order to warrant service connection, there must be (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury pursuant to 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board acknowledges the Veteran's complaints of radiating pain from the low back into his legs and ankles.  In this case, however, ankle pain is just reported symptomatology.  The Veteran underwent VA examination in September 2007.  After physical examination of the Veteran and review of the claims file, the VA examiner opined that the pain radiating to the ankle was from his back condition.  The Board also acknowledges that at the July 2012 VA examination, the Veteran described pain in his entire leg and very little flexibility and that his ankle got stuck in one position.  After physical examination of the Veteran and review of the claims file, the examiner noted no findings of a current ankle disorder.  

Without a recognized injury or disease entity, VA is not authorized to award compensation for reported symptomatology.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (Service connection is awarded for "a particular injury or disease resulting in disability..."); see also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); aff'd in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1363 (Fed. Cir. 2001) (The Court of Appeals for Veterans Claims held that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.)  

VA treatment records indicate that the Veteran underwent surgery for a right finger growth and right ankle in 2011.  See VA treatment records dated in December 2012, February 2013, and May 2014.  VA treatment records, however, indicate that the Veteran underwent excision of a right ring finger mass and right leg skin lesion in June 2011 and not ankle surgery.    

In the absence of competent evidence which suggests that the Veteran's ankle pain, stiffness, and locking constitutes a chronic disability, the Board has no basis on which to consider these complaints as more than medical findings or symptoms.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, diagnosis and etiology of any current ankle disorder, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Absent a showing of a current chronic ankle disability which could be related to service or service-connected disability, entitlement to service connection must be denied.

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral ankle disability to include as secondary to service-connected disability is denied.


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


